DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction
Applicant’s election without traverse of Group I in the reply filed on May 16, 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.


Claim Status
Claims 1-20 are currently pending. 
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 are under examination herein.
Claims 1-7 are rejected.
No claims are allowed.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2019 was filed after the mailing date of the application on October 5, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references on the information disclosure statements have been considered by the examiner.


Specification
The specification filed on December 16, 2018 is objected to.
The abstract of the disclosure is objected to because it contains language that can be implied (the present disclosure provides).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Drawings
The drawings filed on December 16, 2018 are objected to because the patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  The figures executed in color are Figs. 1A-1B, 3A-7B, 8E-13F, 15A-19B, and there is no petition to accept color drawings on file.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “the dual filler” should read “the dual filler component” because the wherein clause of claim 6 is limiting the dual filler component of the dual filler rather than the entirety of the dual filler itself.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner ("3D printing of bacteria into functional complex materials". Science Advances, 3(12) (December 1, 2017)) in view of Perez-Luna ("Encapsulation of Biological Agents in Hydrogels for Therapeutic Applications". Gels, 4(3), 61 (July 11, 2018)) OPS Diagnostics ("Bacteria Lyophilization Overview". Retrieved from The Wayback Machine (August 11, 2017)).

Concerning claims 1-5 and 7, Schaffner teaches a biocompatible bio-ink that is hydrogel based, containing microorganisms, for use in 3D printing for tissue engineering purposes such as skin scaffolds (page 2, column 1, first full paragraph).  Schaffner teaches that bacterial cellulose can contribute to tissue engineering endeavors in the context of structural support for cartilaginous structures and vessels (page 1, column 2, lines 7-15).  As bio-ink constructs they were also used for their role in degrading pollutants (page 1, Abstract, lines 4-6).  These effects can be due to bacterial nanocellulose (page 1, column 2, line 5) in the naturally produced biofilm hydrogel (page 1, column 1, last line).  Embedding bacteria in hydrogels promotes viability by providing moisture and flow (page 1, column 1, last paragraph, lines 6-9).  Schaffner teaches the composition to be dual filler, including a bacterial channel (page 7, column 2, paragraph 2, lines 1-3), and a hydrogel channel comprising components such as sodium hyaluronate and silica (page 7, column 2, paragraph 1, lines 1-6).  Schaffner discloses that 500 µL of concentrated bacteria are added to 10 mL of Flink, which is equivalent to the at least about 5 vol% in claim 3 (page 7, column 2, paragraph 2, lines 1-3).
Pertaining to claim 1, Schaffner does not teach the use of freeze-dried cells. Regarding claims 1, 2, and 5, Perez-Luna teaches the use of encapsulation of biological agents in hydrogels.  (See page 1, Abstract, last two lines.)  Perez-Luna teaches that freeze-dried cells can be encapsulated in a hydrogel and retain function (page 12, last line, and page 13, first line).  These cells can be bacterial (Lactobacillus casei, page 12, last 3 lines).
Pertaining to claims 1, 2, and 5, OPS Diagnostics teaches that lyophilizing bacterial cells is an established method for the archiving and long-term storage while preserving viability.  This general process is used to preserve bacteria, fungi, yeasts, proteins, nucleic acids, and any other molecules which may be degraded due to the presence of water.  (See page 1, paragraph 2, lines 1, 2, and the last 2 lines.)
Regarding claims 1, 2, and 5, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bio-ink taught by Schaffner by substituting the bacterial cells with the freeze-dried bacterial cells taught by Perez-Luna.  Schaffner teaches that bio-ink can be hydrogel based and can comprise bacterial cells, but not that the cells can be freeze-dried.  Perez-Luna teaches that freeze-dried bacterial cells can be encapsulated in hydrogels for biological applications and retain their function.  OPS Diagnostics teaches that freeze-drying bacterial cells is useful because it is a safe and effective way to preserve them.  An ordinarily skilled artisan would have been able to substitute the freeze-dried bacterial cells of Perez-Luna into the bio-ink of Schaffner, as both products were known in the art and suitable for biological applications of cell-containing hydrogel structures.  An ordinarily skilled artisan would have been motivated to use freeze-dried cells for the efficacy in preserving them while retaining viability as taught by OPS Diagnostics.  An ordinarily skilled artisan would have had reasonable expectation of success because the freeze-dried bacterial cells would have retained their function as taught by OPS Diagnostics, in hydrogel applications as taught by Perez-Luna.
With regards to claims 1, 2, and 5, an ordinarily skilled artisan would have been able to substitute the freeze-dried bacterial cells of Perez-Luna into the bio-ink of Schaffner, as the bio-ink of Schaffner differed from the claimed invention only by the substitution of freeze-dried cells.  The use of freeze-dried cells in hydrogel applications were known in the art as taught by Perez-Luna.  An ordinarily skilled artisan would have found the results of substitution to be predictable because the freeze-dried bacterial cells would have retained their function as taught by OPS Diagnostics, in hydrogel applications as taught by Perez-Luna.
The invention is therefore prima facie obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffner ("3D printing of bacteria into functional complex materials". Science Advances, 3(12) (December 1, 2017)) in view of Perez-Luna ("Encapsulation of Biological Agents in Hydrogels for Therapeutic Applications". Gels, 4(3), 61 (July 11, 2018)) and OPS Diagnostics ("Bacteria Lyophilization Overview". Retrieved from The Wayback Machine (August 11, 2017)), as applied to claim 1 above, and in further view of Gopinathan ("Recent trends in bioinks for 3D printing". Biomaterials Research volume 22, Article number: 11 (April 6, 2018)).
With regards to claim 6, the combined teachings of Schaffner, Perez-Luna, and OPS Diagnostics are described above.
With reference to claim 6, the combined prior art does not teach the use of cellulose as one of the fillers.
Referring to claim 6, Gopinathan teaches that the hydrogel scaffold can be nanofibrillated cellulose which has been used in various studied bio-inks (page 5, column 1, lines 40-44).  Nanocellulose was shown to produce higher cell proliferation and longer retained pluripotency in seeded stem cells (lines 45-47).
Regarding claim 6, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bio-ink taught by the combined prior art by substituting the hydrogel filler with the nanofibrillated cellulose or nanocellulose taught by Gopinathan.  The combined prior art teaches that hydrogel-based bio-ink can be hydrogel based, but not the use of cellulose.  Gopinathan teaches the use of nanofibrillated cellulose or nanocellulose.  An ordinarily skilled artisan would have been able to substitute the cellulose of Gopinathan into the bio-ink of the combined prior art as both products were known in the art and suitable for biological applications of cell-containing hydrogel structures.  An ordinarily skilled artisan would have been motivated to do so because Schaffner teaches that bacterial cellulose can contribute to tissue engineering endeavors in the context of structural support for cartilaginous structures and vessels (page 1, column 2, lines 7-15), and Gopinathan teaches that nanofibrillated cellulose and nanocellulose constructs improve cell proliferation.  An ordinarily skilled artisan would have had reasonable expectation of success because the use of cellulose in a cell-laden bio-ink was known by Gopinathan and cellulose was known to be beneficial in bacterial bio-inks as taught by Schaffner.
Concerning claim 6, an ordinarily skilled artisan would have been able to substitute the cellulose of Gopinathan into the bio-ink of the combined prior art as the bio-ink of Schaffner differed from the claimed invention only by the substitution of cellulose as the hydrogel dual filler.  The use of cellulose as a hydrogel medium was known in the art as taught by Gopinathan.  An ordinarily skilled artisan would have found the results of substitution to be predictable because the use of cellulose in a cell-laden bio-ink was known by Gopinathan and cellulose was known to be beneficial in bacterial bio-inks as taught by Schaffner.
The invention is therefore prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.M./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631